         Case 1:20-cv-10685-ADB Document 141 Filed 06/08/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

CLEBERSON QUADRELLI, EVENS DRY,                       )
and ABDY NIZEYIMANA, on behalf of                     )
themselves and all others similarly situated,         )
                                                      )
                       Petitioners,                   )
                                                      )
               v.                                     )       Civil Action No. 20-10685-ADB
                                                      )
ANTONE MONIZ, Superintendent of the                   )
Plymouth County Correctional Facility                 )
                                                      )
                       Respondent.                    )

                  RESPONDENT’S EMERGENCY MOTION TO LIFT
              THE COURT’S ORDER ONLY AS TO THREE PETITIONERS

       Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility (“PCCF”), by and through his attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, respectfully moves to lift the Court’s Order, dated June

8, 2020, staying all removals of Petitioners from this jurisdiction until further notice. Doc. # 139.

In this motion, Respondent seeks a limited exception to the Court’s order that would apply only as

to three Petitioners with final orders of removal that are scheduled to leave Plymouth County

Correctional Facility (“PCCF”) early tomorrow morning in order to be removed from the United

States. In support of this motion, Respondent states as follows.

       This afternoon, Petitioners’ counsel emailed the undersigned regarding information he had

received that some number of Petitioners would soon be transferred out of PCCF. As a courtesy,

the undersigned made inquiries at ICE, learned that eight Petitioners were scheduled to be

transferred tomorrow (three for removal and five to make additional room for social distancing in

Unit C-3), and promptly relayed that information to Petitioners’ counsel. In response, at 4:37 PM,
         Case 1:20-cv-10685-ADB Document 141 Filed 06/08/20 Page 2 of 4



Petitioners’ counsel filed an emergency motion to halt those transfers. Doc. # 138. At 8:41 PM,

approximately four hours later, this Court entered the following order:

               Currently pending before the Court is Petitioners’ emergency
               motion [ECF [138]] concerning the transfer of 8 members of the
               recently certified class. Respondent is ordered not to remove any
               Petitioners from this jurisdiction until further notice. Although the
               Court is generally aware of Respondent's position on the motion,
               Respondent has not yet filed anything on the record and the Court
               will not make a decision without giving Respondent an opportunity
               to do so. That being said, assuming that Respondent confirms on
               the record what he has represented in emails, the Court is likely to
               allow the three being transferred to facilitate immediate removal to
               be removed from Plymouth. The clerk will set an initial hearing on
               the issue for Tuesday, June 9, 2020, at which time the Court may
               amend this order.

Doc. # 139. Less than an hour later, the undersigned informed this Court’s courtroom clerk that it

would be filing an emergency motion tonight seeking limited relief as to three Petitioners.

       The three Petitioners in question are Mohommad Ahmed, Mohammad Rasel Ahmed, and

Abdur Rahim. All are citizens of Bangladesh. See Greenbaum Decl., attached as Exhibit A hereto,

¶ 4. All three have final orders of removal and valid travel documents permitting their removal.

Id. ¶ 5. Each is scheduled to depart PCCF tomorrow, June 9, 2020, at 4:00 AM. Id. ¶ 8. From

PCCF, they will stop an ICE facility in Burlington, Massachusetts, for processing and then they

will be transported to Pease International Airport in New Hampshire for a flight that departs

tomorrow, June 9, 2020, at 10:00 AM. Id. They will stay in a facility in Alexandria, Louisiana,

for one day and then be transported to Dallas, Texas, on Wednesday, June 10, 2020. Id. Their

international flight from Dallas to Bangladesh departs on Monday, June 15, 2020. Id.

       Unless the Court lifts it order with respect to these three Petitioners, effecting timely

removal will result in great financial expense to the federal government and will increase health

risks to these three Petitioners. “Prior to departing PCCF, petitioners will be screened for

symptoms of COVID-19, to include questions regarding symptoms and temperature check. Such
         Case 1:20-cv-10685-ADB Document 141 Filed 06/08/20 Page 3 of 4



screenings occur at each leg of transit.” Id. ¶ 9. “Per ICE COVID-19 Response Guidance, all

persons onboard the flight wear surgical masks, are symptom screened, to include body

temperature. Any person exhibiting symptoms of COVID-19 are excluded from the flight, isolated

and tested for COVID-19.” Id. ¶ 10. “Prior to boarding any ICE charter flight all detainees are

evaluated and symptom screened by an Immigration Health Service Corps (IHSC) flight nurse.

Any detainee not passing symptom screening and temperature check is not permitted to board.”

Id. ¶ 11. “Petitioners must be at the staging location no later than June 11, 2020, in order to provide

time for medical evaluation prior to departure to Bangladesh.” Id. ¶ 12.

       “In the alternative to the travel plans described above, should petitioners not be permitted

to travel via ICE charter on June 9, 2020, ICE ERO Boston would be required to transfer to Dallas

via commercial air carrier under escort, at great financial expense to the Government and without

the ability to travel with an IHSC flight nurse and without the ability to ensure all persons aboard

the commercial flight are wearing surgical masks and have been symptom screened and

temperature checked prior to boarding such flight.” Id. ¶ 13. “It is unknown when the next charter

removal flight to Bangladesh will occur. It is also unknown whether ICE would be able to

effectuate removal to Bangladesh via commercial removal at this time due to restrictions on

international travel.” Id. ¶ 14.

       The undersigned has conferred with Petitioners’ counsel, who stated that they take no

position with respect to the relief sought in this emergency motion.

       WHEREFORE, Respondent respectfully requests that the Court lift its order as to these

Petitioners so that ICE may effectuate their timely removal from the United States.
        Case 1:20-cv-10685-ADB Document 141 Filed 06/08/20 Page 4 of 4



                                                    Respectfully submitted,

                                                    ANTONE MONIZ
                                                    Superintendent of the Plymouth
                                                    County Correctional Facility

                                                    By his attorneys,

                                                    ANDREW E. LELLING,
                                                    United States Attorney

                                            By:     /s/ Jason C. Weida
                                                    Jason C. Weida
                                                    Assistant U.S. Attorney
                                                    United States Attorney’s Office
                                                    1 Courthouse Way, Suite 9200
                                                    Boston, Massachusetts 02210
                                                    (617) 748-3180
Dated: June 8, 2020                                 Jason.Weida@usdoj.gov


                         LOCAL RULE 7.1(a)(2) CERTIFICATION

       I hereby certify that, by email on June 8, 2020, I conferred with counsel for Petitioners,
who stated that they take no position with respect to the relief sought in this emergency motion.

                                                    /s/ Jason C. Weida
                                                    Jason C. Weida
                                                    Assistant U.S. Attorney
